[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Ferguson v. State, Slip Opinion No. 2017-Ohio-7844.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2017-OHIO-7844
           FERGUSON, APPELLEE, v. THE STATE OF OHIO, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Ferguson v. State, Slip Opinion No. 2017-Ohio-7844.]
Workers’ compensation—Appeals—R.C. 4123.512—Consent provision of R.C.
        4123.512(D) does not violate Article IV, Section 5(B) of Ohio Constitution
        because workers’ compensation appeals under R.C. 4123.512 are special
        statutory proceedings and consent provision renders Civ.R. 41(A) clearly
        inapplicable—Consent provision does not violate Equal Protection Clauses
        of Ohio and federal Constitutions because distinct classification of
        claimants in employer-initiated workers’ compensation appeals is
        rationally related to legitimate purposes of limiting improper payments
        made during pendency of appeals and avoiding unnecessary delay in appeal
        process—Consent provision does not violate due-process guarantees of
        Ohio and federal Constitutions because provision is rationally related to
        legitimate purposes of avoiding needless extension of appeal process
                            SUPREME COURT OF OHIO




       designed to run quickly, financial effects on system as whole, and waste of
       judicial resources—Court of appeals’ judgment reversed.
(No. 2015-1975—Submitted February 28, 2017—Decided September 28, 2017.)
            APPEAL from the Court of Appeals for Cuyahoga County,
                          No. 102553, 2015-Ohio-4499.
                              _________________
       DEWINE, J.
       {¶ 1} Under Ohio law, an employer may appeal a determination by the
Industrial Commission that an employee has the right to participate in the workers’
compensation fund. Although it is the employer who files the appeal in the
common pleas court, the employee is the plaintiff. In 2006, the legislature enacted
a provision allowing an employee to dismiss an employer-initiated appeal only with
the consent of the employer.        2006 Am.Sub. S.B. No. 7 (amending R.C.
4123.512(D)). The question we confront today is whether that provision—the so-
called “consent provision”—is constitutional.
       {¶ 2} The court of appeals determined that the consent provision violates
the separation-of-powers doctrine embodied in the Ohio Constitution, the Equal
Protection Clauses of the Ohio and federal Constitutions, and the Due Course of
Law and Due Process Clauses of the Ohio and federal Constitutions. We disagree
and reverse the judgment of the court of appeals.
                                BACKGROUND
       {¶ 3} In the proceeding below, the Eighth District Court of Appeals
affirmed the trial court’s judgment declaring the consent provision of R.C.
4123.512(D) unconstitutional.    The declaratory-judgment action was filed by
appellee, Shannon Ferguson, an injured worker.          To fully understand the
declaratory-judgment action, some background relating to Ferguson’s workers’
compensation claims is necessary.




                                        2
                               January Term, 2017




       {¶ 4} Ferguson brought two separate workers’ compensation claims
alleging that he had suffered injuries while working at Ford Motor Company. The
Industrial Commission awarded benefits for both claims, and Ford appealed the
determinations to the common pleas court.
       {¶ 5} Once Ford appealed, Ferguson was required to file the equivalent of
a complaint alleging his entitlement to participate in the workers’ compensation
fund. See R.C. 4123.512(D). He did so for both claims, and the court consolidated
the cases.
       {¶ 6} Prior to the scheduled trial date, Ferguson sought to dismiss the
claims. Ford refused to consent to the dismissal as required by R.C. 4123.512(D).
Absent agreement by Ford, Ferguson moved the court to dismiss his complaint
without prejudice pursuant to Civ.R. 41(A)(2) or, alternatively, for leave to file a
motion for a declaratory judgment declaring the consent provision unconstitutional.
The trial court denied both motions. Ferguson attempted to appeal, but the Eighth
District Court of Appeals dismissed the appeal for lack of jurisdiction pursuant to
R.C. 2505.02.
       {¶ 7} After his appeal was dismissed, Ferguson again sought leave to amend
his complaint to add a declaratory-judgment claim challenging the consent
provision. When the trial court denied this motion, Ferguson filed a declaratory-
judgment action against the state in a separate proceeding. It is that declaratory-
judgment action that we consider today. The trial court has stayed the original
consolidated case pending a resolution of this case.
       {¶ 8} In his declaratory-judgment action, Ferguson argued that the consent
provision in R.C. 4123.512(D) is unconstitutional for three reasons. First, he
claimed that it conflicts with the Ohio Rules of Civil Procedure and thus violates
the separation-of-powers doctrine by improperly intruding on this court’s power to
govern trial procedure under Article IV, Section 5(B) of the Ohio Constitution.
Second, Ferguson argued that the consent provision violates the Equal Protection




                                         3
                              SUPREME COURT OF OHIO




Clause contained in Article I, Section 2 of the Ohio Constitution because it “treats
similarly situated plaintiff-claimants unequally based solely on whether the
plaintiff-claimant or the employer initiated the appeal” and it lacks a legitimate
rational purpose. Finally, Ferguson claimed that the consent provision violates the
Due Course of Law Clause of Article I, Section 16 of the Ohio Constitution because
it prevents claimants from adequately presenting their cases.
        {¶ 9} The trial court held that the consent provision is unconstitutional “on
the grounds of due process and equal protection, and violates the doctrine of
separation of powers.” As for the due-process and equal-protection arguments, the
trial court gave Ferguson more than he sought, concluding that the consent
provision violates both the Ohio Constitution—which Ferguson had alleged—and
the United States Constitution—which he had not. On appeal by the state, the court
of appeals affirmed the trial court’s judgment in all respects.
        {¶ 10} The cause is now before this court upon our acceptance of the state’s
discretionary appeal. 145 Ohio St.3d 1421, 2016-Ohio-1173, 47 N.E.3d 165.
                              LAW AND ANALYSIS
        {¶ 11} R.C. 4123.512 governs appeals from orders of the Industrial
Commission in injury or occupational-disease cases other than cases involving the
extent of a disability. Both claimants and employers can appeal the commission’s
decision to the common pleas court. Id. But “ ‘the action in the common pleas
court * * * is not a traditional error proceeding.’ ” Robinson v. B.O.C. Group, Gen.
Motors Corp., 81 Ohio St.3d 361, 368, 691 N.E.2d 667 (1998), quoting Marcum v.
Barry, 76 Ohio App.3d 536, 539, 602 N.E.2d 419 (10th Dist.1991). Although
labeled an appeal, the trial court makes its determination after a trial de novo. Id.
        {¶ 12} The appeal begins with the filing of a notice of appeal.            R.C.
4123.512(A).     Within 30 days thereafter, the claimant must “file a petition
containing a statement of facts in ordinary and concise language showing a cause
of action to participate or to continue to participate in the fund and setting forth the




                                           4
                                January Term, 2017




basis for the jurisdiction of the court over the action.” R.C. 4123.512(D). The
petition is for all intents and purposes a complaint. Robinson at 364. Regardless
of who files the appeal, it is the claimant’s burden to prove his or her case before
the trial court. Id. at 366, citing Zuljevic v. Midland-Ross Corp., Unitcast Div., 62
Ohio St.2d 116, 118, 403 N.E.2d 986 (1980).
       {¶ 13} But it is not all-burden-no-benefit for claimants. As the appeal
progresses, the commission’s award to the claimant and related payments continue.
R.C. 4123.512(H)(1). Further, claimants who successfully establish their right to
participate in the compensation fund—on their own appeal or the employer’s—are
entitled to an award of attorney fees up to $4,200. R.C. 4123.512(F).
       {¶ 14} There is also some protection for the employer.           If the court
ultimately finds that compensation or benefits should not have been paid, then the
amounts already paid are charged to the state’s surplus account.                R.C.
4123.512(H)(1). This court has held that R.C. 4123.512(H) must be interpreted as
requiring reimbursement from the surplus fund to self-insured employers for
compensation paid pursuant to overturned awards. State ex rel. Sysco Food Serv.
of Cleveland, Inc. v. Indus. Comm., 89 Ohio St.3d 612, 613, 734 N.E.2d 361 (2000).
State-risk employers’ accounts are adjusted so that the amounts are not charged to
their experience. R.C. 4123.512(H)(1).
       {¶ 15} This case concerns the interplay between the workers’ compensation
appellate process and Civ.R. 41(A), which governs voluntary dismissals. The
consent provision was enacted by the legislature in 2006. 2006 Am.Sub.S.B. No.
7. In a series of cases decided before its enactment, this court had held that
claimants could employ Civ.R. 41(A) to voluntarily dismiss their complaints in
employer-initiated workers’ compensation appeals. In Robinson, we concluded
that although a claimant is technically an appellee in an R.C. 4123.512 appeal
initiated by the employer, “for purposes of Civ.R. 41, the claimant in an employer-
initiated R.C. 4123.512 appeal is the plaintiff.” 81 Ohio St.3d at 368, 691 N.E.2d




                                         5
                              SUPREME COURT OF OHIO




667. We therefore allowed a court of common pleas to grant a claimant’s motion
to dismiss his complaint without prejudice under Civ.R. 41(A)(2), even though the
employer had initiated the appeal. Id. at 371.
          {¶ 16} We expanded this holding in Kaiser v. Ameritemps, Inc., 84 Ohio
St.3d 411, 415, 704 N.E.2d 1212 (1999), concluding that a claimant’s ability to
voluntarily dismiss was not limited to instances in which the trial court approved
the dismissal pursuant to Civ.R. 41(A)(2) but also extended to a voluntary dismissal
without court approval under Civ.R. 41(A)(1)(a). We reasoned that “[i]t would be
inconsistent to imply that a workers’ compensation claimant is a plaintiff for
purposes of Civ.R. 41(A)(2) but not a plaintiff under Civ.R. 41(A)(1)(a).” Kaiser
at 415.
          {¶ 17} In Fowee v. Wesley Hall, Inc., 108 Ohio St.3d 533, 2006-Ohio-1712,
844 N.E.2d 1193, ¶ 19, we made clear that the saving statute, R.C. 2305.19, applies
to R.C. 4123.512 appeals and limits a claimant to a one-year period for refiling a
dismissed petition. Finally, in Thorton v. Montville Plastics & Rubber, Inc., 121
Ohio St.3d 124, 2009-Ohio-360, 902 N.E.2d 482, we considered the 2006
amendment and held that it had prospective application only. In doing so, we noted
that our prior holdings in this area had “sometimes led to frustration for employers
who were forced to wait for the employee-claimant to refile her claim” but
explained that rather than “legislating from the bench” in Fowee and overruling
Robinson and Kaiser, we had “followed our established precedent.” Id. at ¶ 13.
          {¶ 18} Shortly after the Fowee decision, the legislature amended R.C.
4123.512(D) and enacted the consent provision “to address employers’ concerns.”
Thorton at ¶ 13.      Today, we consider whether that legislative response is
constitutional. We address separately the bases upon which the court of appeals
held the consent provision unconstitutional and conclude that the consent provision
is not unconstitutional.




                                          6
                                January Term, 2017




                              Separation of Powers
       {¶ 19} Can the General Assembly, which established the process in R.C.
4123.512 for appealing a right-to-participate determination, control certain aspects
of how those appeals progress procedurally? The court of appeals said no, holding
that the consent provision in R.C. 4123.512(D) conflicts with Civ.R. 41(A)(1)(a)
and thus infringes upon this court’s constitutionally granted power under Article
IV, Section 5(B) to set procedural rules for claims brought in Ohio.
       {¶ 20} Article IV, Section 5(B) provides: “The supreme court shall
prescribe rules governing practice and procedure in all courts of the state, which
rules shall not abridge, enlarge, or modify any substantive right. * * * All laws in
conflict with such rules shall be of no further force or effect after such rules have
taken effect.” This constitutional provision recognizes that “where conflicts arise
between the Civil Rules and the statutory law, the rule will control the statute on
matters of procedure and the statute will control the rule on matters of substantive
law.” Boyer v. Boyer, 46 Ohio St.2d 83, 86, 346 N.E.2d 286 (1976).
       {¶ 21} Civ.R. 1(C), however, limits the preemptive reach of the Civil Rules:


               These rules, to the extent that they would by their nature be
       clearly inapplicable, shall not apply to procedure * * * in all other
       special statutory proceedings; provided, that where any statute
       provides for procedure by a general or specific reference to all the
       statutes governing procedure in civil actions such procedure shall be
       in accordance with these rules.


Civ.R. 1(C) thus acknowledges that the General Assembly may create procedural
rules for special statutory proceedings that would make a civil rule “clearly
inapplicable.” There are two considerations in determining whether the Civil Rules




                                         7
                              SUPREME COURT OF OHIO




do not apply: whether the procedural statute governs a special statutory proceeding
and whether that statute renders the civil rule at issue “clearly inapplicable.”
       {¶ 22} The court of appeals concluded that a workers’ compensation case
was not a special statutory proceeding within the meaning of Civ.R. 1(C). 2015-
Ohio-4499, 42 N.E.3d 804, ¶ 17. In doing so, the court misinterpreted our decisions
in Kaiser and Robinson. The lower court’s confusion stems from a misstatement
we made in dicta in Kaiser. There we said that we had held in Robinson that a
workers’ compensation appeal was not a special proceeding. Kaiser, 84 Ohio St.3d
at 414, 704 N.E.2d 1212. But we made no such holding in Robinson. Indeed, we
stated just the opposite: “R.C. 4123.512 is a special statutory proceeding * * *.”
Robinson, 81 Ohio St.3d at 366, 691 N.E.2d 667. And then we focused our
attention on the second consideration—whether Civ.R. 41(A)(2) was “clearly
inapplicable” to workers’ compensation appeals. Robinson at 370.
       {¶ 23} Plainly, what we said in Robinson was correct: the workers’
compensation appeal provided for in R.C. 4123.512 is a special statutory
proceeding. Workers’ compensation did not exist at common law or in equity but
was established by special legislation. Myers v. Toledo, 110 Ohio St.3d 218, 2006-
Ohio-4353, 852 N.E.2d 1176, ¶ 15.
       {¶ 24} Having clarified that an R.C. 4123.512 appeal constitutes a special
statutory proceeding, we turn to the question whether Civ.R. 41(A) is clearly
inapplicable. A civil rule is clearly inapplicable “ ‘only when [its] use will alter the
basic statutory purpose for which the specific procedure was originally provided in
the special statutory action.’ ” Price v. Westinghouse Elec. Corp., 70 Ohio St.2d
131, 133, 435 N.E.2d 1114 (1982), quoting State ex rel. Millington v. Weir, 60 Ohio
App.2d 348, 349, 397 N.E.2d 770 (10th Dist.1978).
       {¶ 25} In Robinson, we addressed whether Civ.R. 41(A)(2), which allows a
claimant to dismiss an appeal with the approval of the trial court, “alter[ed] the
basic statutory purpose” of R.C. 4123.512. 81 Ohio St.3d at 370, 691 N.E.2d 667.




                                           8
                                 January Term, 2017




The employer argued that the rule was contrary to the statute’s purpose of
promoting “a speedy and inexpensive remedy.” Id. We were not persuaded by the
argument—we concluded that requiring court approval before dismissal would
operate as a check on undue delay and expense. Id. We later extended Robinson’s
holding to voluntary dismissals under Civ.R. 41(A)(1) without revisiting the
question whether the rule altered the purpose of R.C. 4123.512. Kaiser, 84 Ohio
St.3d at 415, 704 N.E.2d 1212.
       {¶ 26} R.C. 4123.512(D) has changed. A claimant’s ability to voluntarily
dismiss an employer’s appeal pursuant to Civ.R. 41(A)(1)(a) and (A)(2) “has * * *
been superseded by statute.” Bennett v. Admr., Bur. of Workers’ Comp., 134 Ohio
St.3d 329, 2012-Ohio-5639, 982 N.E.2d 666, ¶ 19, fn. 3. The purpose of the
consent provision is obvious: to thwart the ability of claimants to voluntarily
dismiss an employer’s appeal without the employer’s consent. Application of
Civ.R. 41(A) would “alter the basic statutory purpose” for which the consent
provision was enacted. Price at 133. That renders the rule clearly inapplicable.
       {¶ 27} There is no conflict between a statute and the Civil Rules—and thus
no separation-of-powers concern—in an instance when the Civil Rules by their own
terms defer to statutory law. The Civil Rules allow the General Assembly to
implement procedural rules in special statutory proceedings and recognize that such
statutes take precedence when they render the Civil Rules inapplicable. An R.C.
4123.512 appeal is a special statutory proceeding. The consent provision renders
Civ.R. 41(A) clearly inapplicable because the consent provision does not allow
dismissals of employer-initiated appeals without the consent of the employer.
Therefore, the consent provision does not violate Article IV, Section 5(B) of the
Ohio Constitution.
                                 Equal Protection
       {¶ 28} The court of appeals also concluded that the consent provision is
unconstitutional under the Equal Protection Clauses of both the Ohio and federal




                                         9
                             SUPREME COURT OF OHIO




Constitutions because it creates a distinction between claimants in employer-
initiated appeals in workers’ compensation cases and plaintiffs in other types of
civil cases with respect to their ability to voluntarily dismiss their complaints. In
addition, Ferguson argues that the consent provision violates the Equal Protection
Clauses because it treats injured workers unequally based on whether the injured
worker or the employer initiated the appeal.
       {¶ 29} Article I, Section 2 of the Ohio Constitution provides: “All political
power is inherent in the people. Government is instituted for their equal protection
and benefit * * *.” The Fourteenth Amendment to the United States Constitution
declares that “[n]o State shall * * * deny to any person within its jurisdiction the
equal protection of the laws.” We have considered the two guarantees to be
“functionally equivalent” and employ the same analysis under both provisions.
State v. Aalim, ___Ohio St.3d ____, 2017-Ohio-2956, ___N.E.3d ___, ¶ 29.
       {¶ 30} Although citizens are entitled to equal protection under the law,
governments are “free to draw distinctions in how they treat certain citizens. ‘The
Equal Protection Clause does not forbid classifications.           It simply keeps
governmental decisionmakers from treating differently persons who are in all
relevant respects alike.’ ” Park Corp. v. Brook Park, 102 Ohio St.3d 166, 2004-
Ohio-2237, 807 N.E.2d 913, ¶ 19, quoting Nordlinger v. Hahn, 505 U.S. 1, 10, 112
S.Ct. 2326, 120 L.Ed.2d 1 (1992).
       {¶ 31} The first step in analyzing a statute on equal-protection grounds is
determining the appropriate standard of review. Arbino v. Johnson & Johnson, 116
Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 64. Where, as here, the
classification does not involve a fundamental right or a suspect class, we will
uphold the classification if it is rationally related to a legitimate government
interest. Conley v. Shearer, 64 Ohio St.3d 284, 289, 595 N.E.2d 862 (1992). Under
rational-basis review, we grant “substantial deference” to the General Assembly’s




                                         10
                                  January Term, 2017




predictive judgment. State v. Williams, 88 Ohio St.3d 513, 531, 728 N.E.2d 342
(2000).
          {¶ 32} Rational-basis review is easily satisfied in this case. In enacting the
consent provision, the legislature addressed the anomalous circumstance created by
the workers’ compensation system: that the appellee (the employee) was able to
dismiss the appellant’s (the employer’s) appeal. Thus, while on the one hand, the
consent provision causes workers’ compensation claimants to be treated differently
from plaintiffs in other types of cases, on the other hand, it corrected the situation
so that workers’ compensation appellants are now treated the same as other
appellants.
          {¶ 33} In enacting the consent provision, the legislature advanced
legitimate state interests in limiting improper payments made during the pendency
of appeals and in avoiding unnecessary delay in the appeal process. Indeed, in
Thorton, 121 Ohio St.3d 124, 2009-Ohio-360, 902 N.E.2d 482, at ¶ 13, this court
recognized that “the General Assembly amended R.C. 4123.512(D) through
Am.Sub.S.B. No. 7 to address employers’ concerns” about claimants prolonging
employers’ appeals.
          {¶ 34} Because the payment of awarded compensation or medical benefits
continues during an appeal, R.C. 4123.512(H)(1), there was an incentive for
claimants to voluntarily dismiss a case and refile up to a year later. Claimants could
partially insulate themselves from a potential reversal by extending the appeal and,
along with it, the period during which they received benefits. This is a distinction
without parallel in other civil litigation.
          {¶ 35} The ability of claimants to use Civ.R. 41(A)(1)(a) in employer-
initiated appeals had consequences that the state had a legitimate interest in
addressing. First, if on appeal the court determines that payments should not have
been made, these amounts are reimbursed to the employer from the state’s surplus
fund. R.C. 4123.34(H)(1). There is no dollar-for-dollar clawback from a claimant




                                              11
                             SUPREME COURT OF OHIO




of payments made pursuant to a commission award that is later reversed in the trial
court, and no reimbursement at all for allowed claims reversed—for reasons other
than fraud—by the court of appeals or this court. See R.C. 4123.511(K). The
longer the delay before the reversal of an award, the greater the expense to the state.
As this court has recognized, the financial health of the workers’ compensation
fund is a legitimate state interest. McCrone v. Bank One Corp., 107 Ohio St.3d
272, 2005-Ohio-6505, 839 N.E.2d 1, ¶ 34.
       {¶ 36} Another consideration is the financial effect on employers. Self-
insuring employers make outlays that may take years to be refunded. State-risk
employers suffer the detriment of having awards charged to their experience until
their accounts are adjusted for overturned awards. See R.C. 4123.511(J) and
4123.512(H).
       {¶ 37} Finally, the state has a legitimate interest in avoiding unnecessary
delays in the appeal process. The General Assembly in R.C. 4123.512(I) made
workers’ compensation appeals a priority for reviewing courts: “All actions and
proceedings under this section which are the subject of an appeal to the court of
common pleas or the court of appeals shall be preferred over all other civil actions
except election causes, irrespective of position on the calendar.” And under the
time guidelines that we have established, the common pleas courts should dispose
of workers’ compensation cases in half the time allotted for most other civil cases.
See Sup.R. 39 and Appendix A (“SRF Form A”). But the ideal of a prompt
resolution of workers’ compensation cases was compromised when a claimant with
an award in hand was given control of the pace of a workers’ compensation appeal.
For a claimant in an employer’s appeal, delay for delay’s sake was a rational
strategy given the lay of the land legally—payments continued at least as long as
the appeal. Justice delayed paid.
       {¶ 38} The classification of claimants in employer-initiated workers’
compensation appeals as distinct from plaintiffs in other types of civil cases and




                                          12
                                  January Term, 2017




from claimants in claimant-initiated workers’ compensation appeals is rationally
related to the purpose of the consent provision in R.C. 4123.512(D).             Only
claimants in employer-initiated appeals had the incentive of continued payments to
encourage the voluntary dismissal of a complaint. The unique position of those
claimants produced the effects the General Assembly sought to address.
       {¶ 39} The classification vis-à-vis other civil plaintiffs is especially
reasonable given the differences between the workers’ compensation system and
the civil-justice system. “[W]orkers’ compensation laws are the result of a unique
compromise between employees and employers.”                Stetter v. R.J. Corman
Derailment Servs., L.L.C., 125 Ohio St.3d 280, 2010-Ohio-1029, 927 N.E.2d 1092,
¶ 54. “[T]he Ohio Constitution itself draws the classification between persons who,
as employees, are injured on the job and those persons who are injured other than
in the workplace.” Id. at ¶ 83.
       {¶ 40} “We will set aside legislative classifications only if they are ‘based
solely on reasons totally unrelated to the pursuit of the State’s goals and only if no
grounds can be conceived to justify them.’ ” Simpkins v. Grace Brethren Church
of Delaware, Ohio, 149 Ohio St.3d 307, 2016-Ohio-8118, 75 N.E.3d 122, ¶ 48 (lead
opinion), quoting Clements v. Fashing, 457 U.S. 957, 963, 102 S.Ct. 2836, 73
L.Ed.2d 508 (1982). Because the classification made by the consent provision
serves a legitimate state interest, it does not violate the equal-protection guarantees
of the Ohio and federal Constitutions.
                      Due Process and Due Course of Law
       {¶ 41} We turn to the question whether the consent provision violates the
federal Constitution’s Due Process Clause and the Ohio Constitution’s Due Course
of Law Clause. The Fourteenth Amendment to the United States Constitution
declares that no state shall “deprive any person of life, liberty, or property, without
due process of law.” Article I, Section 16 of the Ohio Constitution states that “every




                                          13
                             SUPREME COURT OF OHIO




person, for an injury done him in his land, goods, person, or reputation, shall have
remedy by due course of law.”
       {¶ 42} The court of appeals was not clear whether it was providing a
procedural-due-process analysis or a substantive-due-process analysis.              A
procedural-due-process challenge concerns the adequacy of the procedures
employed in a government action that deprives a person of life, liberty, or property.
The court of appeals determined that Ferguson had a property interest in his “cause
of action.” 2015-Ohio-4499, 42 N.E.3d 804, at ¶ 34-35. But the court took it no
further. “The fundamental requirement of due process is the opportunity to be
heard ‘at a meaningful time and in a meaningful manner.’ ” Mathews v. Eldridge,
424 U.S. 319, 333, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976), quoting Armstrong v.
Manzo, 380 U.S. 545, 552, 85 S.Ct. 1187, 14 L.Ed.2d 62 (1965). Accord United
Tel. Credit Union v. Roberts, 115 Ohio St.3d 464, 2007-Ohio-5247, 875 N.E.2d
927, ¶ 13. The court below did not conclude, and Ferguson does not argue here,
that Ferguson lacked the opportunity to have his case heard in a meaningful time
or manner.
       {¶ 43} Rather than concluding that Ferguson was denied a property right
due to a failure of procedure, the court held that the legislative enactment itself
restricts the right of an injured employee to dismiss his complaint without the
consent of the employer. 2015-Ohio-4499, 42 N.E.3d 804, at ¶ 34. Because this is
a challenge to a generalized legislative determination, it is best characterized as a
substantive-due-process claim. Our analysis of the equal-protection claim gives
away the ending. Under both state and federal due-process analysis, laws like this
one that do not infringe upon fundamental rights will be upheld if they are rationally
related to a legitimate state interest. See Arbino, 116 Ohio St.3d 468, 2007-Ohio-
6948, 880 N.E.2d 420, at ¶ 48-49. This is the same analysis we applied in our
equal-protection review.




                                         14
                                 January Term, 2017




       {¶ 44} The General Assembly saw what it viewed as an area of concern—
that a claimant in an employer-initiated workers’ compensation appeal could
unilaterally prolong the appeal process for the sole purpose of guaranteeing the
continued receipt of benefits for at least an additional year. This resulted in a
needless extension of a process designed to run quickly, financial effects on the
system as a whole, and a waste of judicial resources. And so, the General Assembly
changed the law. Because the amendment to R.C. 4123.512(D) was rationally
related to a legitimate state interest, it does not run afoul of the due-process and
due-course-of-law protections.
                                  CONCLUSION
       {¶ 45} The consent provision of R.C. 4123.512(D) does not improperly
conflict with the Ohio Rules of Civil Procedure. Nor does it violate the equal-
protection or due-process guarantees of the state and federal Constitutions.
Accordingly, we reverse the judgment of the court of appeals.
                                                                Judgment reversed.
       KENNEDY, FRENCH, O’NEILL, and FISCHER, JJ., concur.
       O’CONNOR, C.J., and O’DONNELL, J., concur in judgment only.
                               _________________
       Seaman & Associates, David L. Meyerson, and Shaun H. Kedir, for
appellee.
       Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, and
Michael J. Hendershot, Chief Deputy Solicitor, for appellant.
       Philip J. Fulton Law Office, Philip J. Fulton, and Chelsea Fulton Rubin,
urging affirmance for amici curiae Ohio Association for Justice and Ohio
Association of Claimants’ Counsel.
       LoPresti, Marcovy & Marotta, L.L.P., Thomas P. Marotta, and Michael S.
Lewis, urging reversal for amicus curiae Automation Tool & Die, Inc.




                                         15
                            SUPREME COURT OF OHIO




       Garvin & Hickey, L.L.C., Preston J. Garvin, and Michael J. Hickey, urging
reversal for amicus curiae Ohio Chamber of Commerce.
       Bricker & Eckler, L.L.P., and Sue A. Wetzel, urging reversal for amicus
curiae National Federation of Independent Business/Ohio.
       Vorys, Sater, Seymour & Pease, L.L.P., and Robert A. Minor, urging
reversal for amici curiae Ohio Self-Insurers Association and Ohio Council of Retail
Merchants.
       Chad A. Endsley, Leah Curtis, and Amy Milam, urging reversal for amicus
curiae Ohio Farm Bureau Federation.
                              _________________




                                        16